


PROMISSORY NOTE - Extension and now on Demand







$95.000 US

July 18, 2013







FOR GOOD AND VALUABLE CONSIDIRATION, the receipt and sufficiency of which is
hereby acknowledged previously in June 2013, Crown Alliance Capital Limited
hereby promises to pay to the order of Lorraine Fusco (HOLDER) the sum of Ninety
Five Thousand US on demand. This Note shall bear interest at the rate of
FOURTEEN (14%) per annum. All principal and interest due hereunder shall be paid
on demand.







Signed at Vaughan this 18th Day of July, 2013.







/s/ Witness

/s/ Lorraine Fusco










































